Appeal from a judgment of the Supreme Court, Erie County *1137(Ronald H. Tills, A.J.), rendered February 20, 2004. The judgment revoked defendant’s probation and imposed a sentence of incarceration.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment, entered upon his admission to a violation of probation, revoking the term of probation imposed upon his conviction of attempted assault in the second degree (Penal Law §§ 110.00, 120.05 [2]) and sentencing him to an indeterminate term of incarceration. We reject the contention of defendant that he was denied due process as the result of the failure of Supreme Court to adhere to its alleged off-the-record statement that it was “inclined” to impose a lesser sentence (see generally People v Roberts, 293 AD2d 916, 917-918 [2002]). The record of the proceeding with respect to the violation of probation reflects only that the court stated its intention to sentence defendant following the completion of an updated presentence investigation, and no commitment to a specific term of incarceration was made at that time (see id.). We conclude that the sentence imposed is not unduly harsh or severe. Present—Green, J.P., Scudder, Kehoe, Martoche and Hayes, JJ.